Title: From James Madison to Edward Everett, 19 July 1825
From: Madison, James
To: Everett, Edward


        
          Dear Sir
          Montpellier July 19. 1825
        
        I have duly received the copy of your Oration at Concord on the 19th. of April last; and have derived much pleasure from the excellent ideas with which it abounds, & the elegant language in which they are conveyed. You have given it particular value, by making it a record of interesting details which might otherwise have passed into oblivion. With great esteem & cordial respects
        
          James Madison
        
      